Case 18-13947-mdc       Doc 80    Filed 07/29/20 Entered 07/29/20 17:13:43             Desc Main
                                  Document     Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 18-13947
Stacy A McCauley Cooney                : Chapter 13
                                       : Judge Magdeline D. Coleman
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
Nationstar Mortgage LLC d/b/a Mr.      : Related Document #
Cooper                                 :
                              Movant, :
       vs                              :
                                       :
Stacy A McCauley Cooney                :
                                       :
                                       :
William C. Miller
                             Respondents.

  NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER'S NOTICE OF DEBTOR'S
      REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC

       Now comes Nationstar Mortgage LLC d/b/a Mr. Cooper ("Creditor") by and through

undersigned counsel, and hereby submits Notice to the Court of the Debtor's request for

mortgage payment forbearance based upon a material financial hardship caused by the COVID-

19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of 6 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting July 1, 2020 through December 1, 2020. Creditor holds a secured interest in the real

property commonly known as 313 Beechtree Dr, Broomall, PA 19008. Creditor filed a proof of

claim as claim number 6.

       Creditor, at this time, does not waive any rights to collect the payments that come due

during the forbearance period. If the Debtor desires to modify the length of the forbearance




19-011212_CLM3
Case 18-13947-mdc        Doc 80    Filed 07/29/20 Entered 07/29/20 17:13:43                 Desc Main
                                   Document     Page 2 of 4



period or make arrangements to care for the forbearance period arrears, Creditor asks that the

Debtor or Counsel for the Debtor make those requests through undersigned counsel.

       Per the request, Debtor will resume mortgage payments beginning January 1, 2021 and

will be required to cure the delinquency created by the forbearance period (hereinafter

"forbearance arrears"). If Debtor fails to make arrangements to fully cure the forbearance arrears,

Creditor reserves its right to seek relief from the automatic stay upon expiration of the

forbearance period.

                                                      Respectfully submitted,
                                                       /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)
                                                      Adam B. Hall (323867)
                                                      Sarah E. Barngrover (323972)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Karina
                                                      Velter.
                                                      Contact email is kvelter@manleydeas.com




19-011212_CLM3
Case 18-13947-mdc        Doc 80    Filed 07/29/20 Entered 07/29/20 17:13:43           Desc Main
                                   Document     Page 3 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 18-13947
Stacy A McCauley Cooney                : Chapter 13
                                       : Judge Magdeline D. Coleman
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
Nationstar Mortgage LLC d/b/a Mr.      : Related Document #
Cooper                                 :
                              Movant, :
       vs                              :
                                       :
Stacy A McCauley Cooney                :
                                       :
                                       :
William C. Miller
                              Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Nationstar Mortgage LLC

d/b/a Mr. Cooper's Notice of Debtor's Request for Forbearance Due to the COVID-19 Pandemic

was served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Chapter 13 Trustee, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA
   19105, ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Stacy A McCauley Cooney, Sadek and Cooper, 1315 Walnut
   Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on July 29, 2020:

   Stacy A McCauley Cooney, 313 BeechTree Drive, Broomall, PA 19008

   Stacy A McCauley Cooney, 313 Beechtree Dr, Broomall, PA 19008

   Asset Acceptance, LLC, P.O. Box 1630, Warren, MI 48090

   Pennsylvania Department of Revenue, 110 N 8th St Ste 204b, Philadelphia, PA 19107



19-011212_CLM3
Case 18-13947-mdc    Doc 80   Filed 07/29/20 Entered 07/29/20 17:13:43        Desc Main
                              Document     Page 4 of 4



  PNC Bank, 300 Fifth Avenue, Pittsburgh, PA 15222


      July 29, 2020
DATE: ______________________
                                               /s/ Karina Velter
                                              Karina Velter, Esquire (94781)
                                              Adam B. Hall (323867)
                                              Sarah E. Barngrover (323972)
                                              Manley Deas Kochalski LLC
                                              P.O. Box 165028
                                              Columbus, OH 43216-5028
                                              Telephone: 614-220-5611
                                              Fax: 614-627-8181
                                              Attorneys for Creditor
                                              The case attorney for this file is Karina
                                              Velter.
                                              Contact email is kvelter@manleydeas.com




19-011212_CLM3
